Citation Nr: 0525270	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for calluses of 
the feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded this case in December 
2004.  In May 2005, the rating for the disability at issue 
was increased to 30 percent.

VA treatment records on file show that the veteran has 
complained of numbness and tingling in his feet.  He has 
reported that these symptoms have been present since service.  
While these symptoms have been attributed to peripheral 
neuropathy/small fiber neuropathy, if the veteran wishes to 
file a claim for service connection for peripheral neuropathy 
and/or small fiber neuropathy, he should so inform the RO in 
writing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his calluses of the feet does not accurately reflect the 
severity of that disorder.  His disorder is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  That code provides for a 30 percent 
rating for bilateral severe flatfoot, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, characteristic callosities.  A 30 percent evaluation is 
warranted for unilateral, and a 50 percent evaluation for 
bilateral, flatfoot which is pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

VA treatment records for 2000 to March 2005 show that the 
veteran periodically underwent debridement of calluses 
affecting the metatarsal heads and other pressure points.  He 
also demonstrated some leg weakness, bursitis, poroekratosis 
(sic) of the right forefoot, right foot pronation, fat pad 
atrophy, hammertoes, pes planus, and onychomycosis.  In July 
2004, he complained of numbness and burning affecting his 
feet; diagnostic studies were normal.  The examiner suggested 
that the veteran might have small fiber neuropathy.  In 
August 2004, the veteran was diagnosed with small fiber 
neuropathy, considered idiopathic versus diabetic.  In 
November 2004, he reported experiencing numbness and tingling 
in his feet since service, as well as pain.  Physical 
examination showed decreased sensation in the lower 
extremities.  The examiner diagnosed peripheral neuropathy, 
concluding that it was possibly related to past alcohol use.

The Board's December 2004 remand requested that the veteran 
undergo a VA examination, with the examiner to distinguish 
any disability due to a non-service connected foot disorder 
from any disability caused by the service connected calluses.  
The Board also requested that the examiner make all pertinent 
clinical findings consistent with the latest AMIE worksheets 
for foot calluses.

When examined by VA in May 2005, the veteran exhibited a 
wide-based gait, and used a cane.  He had an abnormal shoe 
wear pattern.  He demonstrated tenderness in the metatarsal 
regions on the plantar surface of his feet, along with 
calluses on both feet.  He had a claw toe deformity of the 
right fifth toe, and hammertoe deformity of the left second 
toe.  He exhibited deviation of both Achilles tendons.  X-ray 
studies of the left foot showed severe degenerative changes 
affecting the first metatarsophalangeal joint, a mildly 
decreased plantar arch, a mild varus deformity affecting the 
fifth metatarsophalangeal joint, degenerative changes at the 
articulation between the navicular and first cuneiform, and 
degenerative changes at the anterior talonavicular joint.  X-
ray studies of the right foot showed a moderate to severe 
varus angulation at the fifth metatarsophalangeal joint, 
minimal degenerative changes at the first metatarsophalangeal 
joint, and moderate degenerative changes at the first and 
second tarsometatarsal joints.  The studies also showed a 
mild decrease in the plantar arch, and mild degenerative 
changes in the talonavicular joint.  

The examiner diagnosed callosities of both feet, and 
concluded that the veteran had constant pain in both feet, 
with recurrent calluses and the need for frequent treatment.  
The examiner also noted that the veteran experienced 
additional loss of function in the feet with frequent flare 
ups and fatigue, and that the appellant was symptomatic even 
at rest.  Unfortunately, the examiner did not attempt to 
distinguish the manifestations of the non-service connected 
disorders from that of the service-connected calluses.  Nor 
did the examiner provide findings as to the degree of any 
pronation in the right or left foot, or of any spasm of the 
tendo Achilles on manipulation.

In short, the examiner did not provide the findings requested 
in the December 2004 remand.  The Board must therefore remand 
this case again for another VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the appellant's 
service-connected calluses of the feet.  
All indicated studies, including X-rays 
and range of motion studies, should be 
performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for rating 
calluses, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any calluses of the feet.  The examiner 
must, at a minimum, make specific 
findings as to the existence, nature and 
extent of the factors contemplated in 
VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In addition, tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups.  If feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  To the extent 
possible, the examiner must distinguish 
the manifestations of the service 
connected calluses of the feet from any 
non-service connected foot disorder, 
including peripheral neuropathy or small 
fiber neuropathy.  If the manifestations 
cannot be distinguished the examiner must 
so state, and explain why in writing.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


